Hallows, C. J.
The appeal presents an interesting question of whether a security interest perfected in Minnesota continues effective in Wisconsin for four months after the automobile is brought into this state and whether one who would otherwise be a bona fide purchaser for value without notice can acquire rights superior to the Minnesota lien during such four months’ period. Plaintiff claims under the Uniform Commercial Code it has a valid lien in Wisconsin for four months and no third party can acquire any superior rights during that period. However, we do not decide this interesting *330question, the solution of which depends upon the interpretation of several sections of the Uniform Commercial Code, because the respondent Packard has informed the court of his lack of desire and personal inability to respond to the appeal. He has neither filed a brief nor appeared for oral argument. The plaintiff has moved this court for a reversal of the judgment as of course under sec. (Rule) 251.57, Stats. Because the issue presented is new and important and we have no respondent’s brief, we decline to consider the question and grant the motion to reverse as of course.
By the Court. — Judgment reversed.